Per Curiam:
The assignments of error, from four to nine inclusive, do not conform to the Rules of Court, and will not be considered.
The first assignment alleges that the court below erred in not directing a verdict for defendant. The court was not asked for such an instruction, and if such a point had been submitted it would not have availed, as the case could not have been withdrawn from the jury. Nor is error perceived in the answer to the defendant’s second point, nor in the general charge. See second and third assignments. The question was fairly submitted to the jury whether the break in the sidewalk, variously estimated by the witnesses at from nine to fifteen inches, constituted a dangerous sidewalk, and whether it Avas negligence on the part of the borough authorities to permit it to remain in this condition. The jury have found the negligence, and, as the case was submitted under proper instructions as to the law, the verdict and judgment must stand.
Judgment affirmed.